                                          Case 3:15-cv-02004-JSC Document 330 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CURTIS JOHNSON, et al.,                            Case No. 15-cv-02004-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                 v.                                         PLAINTIFF ARANDA
                                   9

                                  10     SERENITY TRANSPORTATION, INC., et
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 10, 2020, the Court approved the settlement agreement between Plaintiffs

                                  14   and Defendants SCI California Funeral Services, Inc. (“SCI California”) and Service Corporation

                                  15   International (“SCI”). (Dkt. No. 326.) The parties have stipulated to entry of an order dismissing

                                  16   with prejudice Plaintiffs’ claims against SCI California and SCI, with the exception of Plaintiff

                                  17   Anthony Aranda. (Dkt. Nos. 327 & 328.) Mr. Aranda is a party to the settlement agreement and

                                  18   cannot be located or contacted by now former counsel, Mr. Ruskin. Because the settlement

                                  19   agreement is conditioned on the dismissal with prejudice of all Plaintiffs’ claims, the settlement by

                                  20   its terms cannot be finalized until Mr. Aranda’s claims are dismissed as well. (Dkt. No. 327.)

                                  21          Given Mr. Aranda’s failure to respond to counsel’s repeated attempts to contact him over

                                  22   the past months, and that Mr. Aranda has not contacted counsel in over two years (Dkt. No. 320-1

                                  23   at 2), Mr. Aranda is ORDERED TO SHOW CAUSE why his claims should not be dismissed with

                                  24   prejudice in light of his failure to prosecute his claims. See Federal Rule of Civil Procedure 41(b).

                                  25   Mr. Aranda is ordered to file a response to this Show Cause Order by January 19, 2021. Mr.

                                  26   Aranda is warned that his failure to respond to this Order will result in dismissal of his claims with

                                  27   prejudice. Plaintiffs’ counsel shall mail a copy of this Order to Mr. Aranda’s last-known address.

                                  28          The Court will schedule a hearing or telephonic conference with the parties, if necessary,
                                          Case 3:15-cv-02004-JSC Document 330 Filed 01/07/21 Page 2 of 2




                                   1   should Mr. Aranda file a response to this Show Cause Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 7, 2021

                                   4
                                                                                                 JACQUELINE SCOTT CORLEY
                                   5                                                             United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
